Clayton Greene Jr., Senior Judge
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Luis F. Salgado, pursuant to Maryland Rule 19-736, to indefinitely suspend the Respondent from the practice of law. The Court having considered the Joint Petition and the record herein, it is this 28th day of September, 2018:
ORDERED, that the Respondent, Luis F. Salgado, is hereby indefinitely suspended from the practice of law in the State of Maryland for violations of Rules 1.1, 1.2, 1.3, 1.4, 1.5, 1.15, 5.3, 5.5, 7.1, 7.5, *4018.4 (a), (b), (c), and (d) of the Maryland Rules of Professional Conduct and Maryland Rules 19-404 and 19-407; and it is further
ORDERED, that the Clerk of this Court shall enter a judgment for costs in favor of the Petitioner and against the Respondent in the amount of One Thousand Two Hundred Forty Dollars and 14/100 ($1,240.14).